Case 4:20-cv-00143-ALM-KPJ Document 46 Filed 03/29/21 Page 1 of 19 PageID #: 214




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

     CRAIG CUNNINGHAM,                             §
                                                   §
            Plaintiff,                             §
                                                   §
     v.                                            §    Civil Action No. 4:20-cv-143-ALM-KPJ
                                                   §
     ADVANCED TELE-GENETIC                         §
     COUNSELING, LLC, et al.,                      §
                                                   §
            Defendants.                            §

                            MEMORANDUM OPINION AND ORDER

            Pending before the Court are Defendants Partner First, LLC, and Raymond Todd Orlandi’s

 Motion to Dismiss for Lack of Personal Jurisdiction and Failure to State a Claim (“Partner and

 Orlandi’s MTD”) (Dkt. #18); the Motion to Dismiss Under Federal Rule of Civil Procedure 12(b)

 and Memorandum of Law in Support of Defendants’ Motion Specialty Drug Testing, L.L.C.,

 Susan Fluitt, and George Fluitt (“Specialty and Fluitts’ MTD”) (Dkt. #25); and Advanced Tele-

 Genetic Counseling, LLC’s, Motion to Dismiss, to which Jeffrey Turner and Elizabeth Turner

 join1 (“ATGC and Turners’ MTD”) (Dkt. #27) (collectively, the “Motions”). Plaintiff filed a

 single response addressing all three Motions to Dismiss. See (Dkt. #29). ATGC, joined by the

 Turners, filed a reply (Dkt. #30).

            Upon consideration, the Motions (Dkts. #18, #25, and #27) are GRANTED.

                                       I.     BACKGROUND

            Defendant Partner First, LLC (“Partner”) is an assumed name of Baker Orlandi Ventures,

 LLC (“Baker Ventures”), which it asserts is a Florida limited liability company with its principal


 1
     See (Dkt. #45).

                                                  1
Case 4:20-cv-00143-ALM-KPJ Document 46 Filed 03/29/21 Page 2 of 19 PageID #: 215




 place of business in Kentucky. See (Dkt. #18 at p. 2). Partner further presents that Baker Orlandi

 Ventures, LLC, has two members who are residents of the Commonwealth of Kentucky. See

 (Dkt. #18 at p. 2). Plaintiff misidentifies in his Complaint that Partner is a Kentucky corporation.

 See (Dkt. #1 at pp. 1–2).

          Defendant Raymond Todd Orlandi (“Orlandi”) is a member of Baker Orlandi Ventures,

 LLC and is Kentucky resident. See (Dkt. #1 at p. 2; Dkt. #18 at p. 7; Dkt. #18, Exhibit 3 at p. 2).

          Defendant Specialty Drug Testing, L.L.C., (“Specialty”) presents that it is a Louisiana

 limited liability company with its primary place of business in Ouichita Parish, Louisiana. See

 (Dkt. #25 at p. 3). Plaintiff misidentifies Specialty as a Louisiana corporation. See (Dkt. #1 at

 p. 2).

          Defendants Susan and George Fluitt (the “Fluitts”) assert that they are members and

 officers of Specialty. See (Dkt. #25 at p. 3). The Fluitts are residents of Ouichita Parish, Louisiana.

 See (Dkt. #1 at p. 2; Dkt. #25 at p. 3).

          Defendant Advanced Tele-Genetic Counseling, LLC, (“ATGC”) presents that it is a

 Kentucky limited liability company with its principal place of business in Kentucky. See (Dkt.

 #27 at pp. 2–3). ATGC states that it has two members, each of whom reside in Kentucky. See

 (Dkt. #27 at p. 3). Plaintiff misidentifies ATGC as a Kentucky corporation. See (Dkt. 1 at p. 1).

          Defendants Jeffrey and Elizabeth Turner (the “Turners”) assert that they are members of

 ATGC. See (Dkt. #27 at p. 3). The Tuners are residents of Kentucky. See (Dkt. #1 at p. 1; Dkt.

 #27 at p. 3).

          On February 26, 2020, Plaintiff, proceeding pro se, filed an original complaint against each

 of the above Defendants and one-to-five John/Jane Does, asserting violations of the Telephone




                                                   2
Case 4:20-cv-00143-ALM-KPJ Document 46 Filed 03/29/21 Page 3 of 19 PageID #: 216




 Consumer Protection Act (“TCPA”), 47 U.S.C. §§ 227(b) and (c), and Texas Business and

 Commerce Code § 305.053. See (Dkt. #1).

          Plaintiff alleges he received at least fourteen calls to his cell phone from spoofed caller

 ID’s initiated by an automated telephone dialing system and containing a pre-recorded message.

 See (Dkt. #1 at p. 6). Plaintiff alleges the calls were made without prior consent and unrelated to

 any emergency purpose. See (Dkt. #1 at p. 8). Plaintiff alleges that he suffered injuries including,

 but not limited to: “Reduced Device Storage space, Reduced data plan usage, Invasion of privacy,

 Lost time tending to text messages,2 Decreased cell phone battery life, More freqent [sic] charging

 of my cell phone resulting in reduced enjoyment and usage of my cell phone, Reduced battery

 usage, Annoyance, Frustruation [sic], [and] Anger.” (Dkt. #1 at p. 8).

          The Motions argue Plaintiff’s claims should be dismissed for lack of personal jurisdiction.

 See (Dkt. #18 at p. 4; Dkt. #25 at p. 14; Dkt. #27 at p. 4). The Motions also argue Plaintiff fails to

 state a claim against Defendants. See (Dkt. #18 at p. 3, Dkt. #25 at p. 5, Dkt. #27 at p. 12).

          Plaintiff presents a chart of calls he allegedly received and caller ID numbers matching

 each call. See (Dkt. #1 at p. 7). However, the chart does not tie any of the phone numbers to any

 of Defendants. See (Dkt. #1 at p. 7). Plaintiff alleges that on May 9, 2019, he received two calls

 during which an agent discussed undergoing a cancer screening to determine if Plaintiff would

 qualify for Medicare. See (Dkt. #1 at pp. 6–7). Plaintiff alleges the caller did not identify him or

 herself with any of Defendants in this case and Plaintiff does not specifically assert that these two

 calls were made by any Defendant. See (Dkt. #1 at pp. 6–7).




 2
  Though listed as an associated injury, Plaintiff does not actually allege in his Complaint that any Defendant sent him
 an unwanted text message. See (Dkt. #1).

                                                           3
Case 4:20-cv-00143-ALM-KPJ Document 46 Filed 03/29/21 Page 4 of 19 PageID #: 217




         Plaintiff specifically alleges that he received a call from ATGC on May 293 from 629-201-

 7313. See (Dkt. #1 at p. 7). Plaintiff alleges, in the presented chart, that the only call he received

 on May 29, 2019, was not, however, from 629-201-7313, but from 629-201-7299. See (Dkt. #1 at

 p. 7). Additionally, Plaintiff contends the caller addressed him only as “Mr. [McRae].” See (Dkt.

 #1 at p. 7). Plaintiff does not describe the content of the conversation other than referencing a

 “cancer screening kit.” See (Dkt. #1 at p. 7). Plaintiff does not state how this topic was raised or

 who raised it. See (Dkt. #1 at p. 7).4 Partner asserts, and Plaintiff does not deny, Leland McRae

 is an attorney licensed in Texas who represents Plaintiff in eight cases in the Eastern District of

 Texas and one in the Western District of Texas. See (Dkt. #18 at p. 1).

         Plaintiff further alleges that he also received a “cancer screening kit” in the mail.

 See (Dkt. #1 at p. 7). Plaintiff claims the screening kit arrived in an envelope from Partner and

 contained a pre-paid envelope addressed to Partner from Specialty. See (Dkt. #1 at p. 7).

 According to Plaintiff, these envelopes implicate Specialty and Partner as “liable parties on whose

 behalf the calls were being placed.” See (Dkt. #1 at p. 7). Plaintiff further avers the envelope

 contained documents bearing the name of ATGC, which indicates the calls were also made on

 behalf of and directly by ATGC. See (Dkt. #1 at p. 7).

         Plaintiff cites two exhibits in his Complaint: “an envelope (Ex A) addressed from Partner

 First, LLC[,]” which contained a cancer screening kit, and “a pre-paid envelope (Ex B) that the

 Plaintiff was supposed to send his DNA sample to, which was addressed to Partner First, LLC in

 Crestwood, KY and was addressed from Specialty Drug Testing, LLC in Louisiana,” that was

 contained inside the cancer screening kit. See (Dkt. #1 at p. 7). Plaintiff did not actually attach



 3
   Plaintiff does not assert the year he received this call.
 4
   “On May 29th the Plaintiff [received] a call directly from the Defendants AT-GC in which the defendants addressed
 the Plaintiff as Mr. Mcrae and a cancer screening kit the Plaintiff had [received] in the mail” (Dkt. #1 at p. 7).

                                                         4
Case 4:20-cv-00143-ALM-KPJ Document 46 Filed 03/29/21 Page 5 of 19 PageID #: 218




 any materials to his Complaint or submit them to the Court after Defendants highlighted the lack

 of any exhibit attached to the Complaint. Partner and Orlandi, though, submitted materials

 produced by Plaintiff to their counsel, which appears to be a picture of a mailing label.

 See (Dkt. #18 at p. 13; Dkt. #18, Exhibit 2). The label is addressed to Leland McRae at 1952 N.

 Lorraine Ave, Wichita, Kansas, 67214-2323, from Partner, dated May 20, 2019. See (Dkt. #18,

 Exhibit 2). Based on the label, the package at issue was sent nine days before the date Plaintiff

 alleges he received a call from ATGC—the only Defendant whom he specifically alleges called

 him. In Plaintiff’s response, Plaintiff reiterates he was offered genetic testing services from ATGC

 on “the call.” See (Dkt. #29 at p. 4).5

          Counsel for Partner and Orlandi submitted an affidavit clarifying the package’s mailing

 and Mr. McRae’s relationship to this case. See Affidavit of Katherine Reisz, (Dkt. #18-1).

 Counsel testifies that, during a telephone conference to discuss the Rule 26(f) conference, Counsel

 asked Plaintiff how he received a package directed to Leland McRae in Wichita, Kansas. See (Dkt.

 #18, Exhibit 1 at p. 2). Counsel represents Plaintiff responded as follows: Mr. McRae gave the

 package to Plaintiff; Plaintiff knew Mr. McRae because they went to high school together; and,

 when asked whether Plaintiff misrepresented himself as Mr. McRae when receiving a call, Plaintiff




 5
   Plaintiff’s allegations are fundamentally irreconcilable. In the Complaint, Plaintiff alleges only a single call with
 ATGC, on May 29. See (Dkt. #1 at p. 7). In his response, Plaintiff states that he was “offered Genetic testing services
 by Defendant ATGC during the call.” (Dkt. #29 at p. 4). Plaintiff also states that he told “the caller to send the testing
 kit to Kansas, and indeed a cancer screening kit was sent to Kansas, just as the Plaintiff indicated to the overseas
 caller.” (Dkt. #29 at p. 2). Plaintiff asserted, in his Complaint, that on May 9, 2019, he received a call from someone
 who asked questions “about cancer screening and to evaluate if the Plaintiff would qualify for [Medicare].” (Dkt. #1
 at p. 7). Plaintiff stated that this individual did not identify themselves as being affiliated with any Defendant. (Dkt.
 #1 at p. 7). It is unclear when Plaintiff, therefore, refers to “the call,” whether he is referencing a May 9, 2019, call or
 a call on May 29. Moreover, Plaintiff states that on May 29, he discussed a cancer screening kit Plaintiff had received
 in the mail, but the mailing label indicates that the package was not mailed to Plaintiff, but to Leland Mcrae in Wichita,
 Kansas. See (Dkt. #18, Exhibit 2). Therefore, it is also unclear if Plaintiff is consistently referring to the same package
 in his allegations.

                                                              5
Case 4:20-cv-00143-ALM-KPJ Document 46 Filed 03/29/21 Page 6 of 19 PageID #: 219




 asserted it was irrelevant even if he had misrepresented himself. See (Dkt. #18, Exhibit 1 at pp.

 2–3).

         In his response, Plaintiff does not dispute Reisz’s account, but merely contends it is

 improper hearsay evidence. See (Dkt. #29 at p. 3). Plaintiff further argues he “is permitted to

 impersonate someone to investigate claims before filing a lawsuit and is required to conduct an

 investigation under rule 11.” See (Dkt. #29 at pp. 3–4). Plaintiff suggests that Defendants should

 answer for where they obtained the personal and confidential information related to “Mary

 [McRae].” See (Dkt. #29 at p. 1). Plaintiff also states ATGC fails to explain where it obtained the

 “personal, confidential information relating to Mary McRae if not from the overseas telemarketers

 making illegal calls.” Id. at p. 4. None of the Motions to Dismiss reference a “Mary [McRae],”

 but Partner and Orlandi suggest the package at issue was mailed to Mr. McRae at the home of his

 mother in Wichita, Kansas. See (Dkt. #18 at p. 2). Counsel for Partner and Orlandi present they

 have attempted to contact Mr. McRae several times regarding his knowledge of Plaintiff’s

 representations and how Plaintiff came to be in possession of the package at issue, but, thus far,

 Mr. McRae has not responded to their inquiries. See (D+kt. #18 at pp. 1–2).

         Orlandi provides an affidavit stating that as a member of Baker Ventures, the entity has no

 employee, office, or bank account in Texas and has no contract with any person or entity residing

 in Texas. See (Dkt. #18, Exhibit 3 at p. 2). The Turners provide affidavits stating, as members of

 ATGC, they have never provided services to Plaintiff or Mr. McRae; they have no property, office,

 employee, or bank account in Texas; and they do not make telemarketing calls to Texas or contract

 with telemarketers to call Texas. See (Dkt. #27, Exhibit 1 at p. 1; Dkt. #27, Exhibit 2 at pp. 1–2).

 The Turners further assert neither they nor ATGC have contracted with Texas corporations to sell

 testing services, spoofed a caller ID or otherwise distorted its phone number, authorized any



                                                  6
Case 4:20-cv-00143-ALM-KPJ Document 46 Filed 03/29/21 Page 7 of 19 PageID #: 220




 company to call anyone using an automatic telephone dialing system or prerecorded messages,

 called Plaintiff, contracted with a foreign call center, or sold or provided cancer screening kits.

 See (Dkt. #27, Exhibit 1 at p. 2; Dkt. #27, Exhibit 2 at pp. 1–2).

         Plaintiff did not timely file a response to any of the Motions to Dismiss. While it is unclear

 exactly when Plaintiff received service of the Motions, Plaintiff’s response was filed more than

 two months after Partner and Orlandi’s MTD and Specialty and Fluitts’ MTD were filed and more

 than a month after ATGC and Turners’ MTD was filed. Plaintiff did not seek leave of Court to

 file out of time or make any effort to explain his late filing.6

                                         II.      LEGAL STANDARD

         A. PERSONAL JURISDICTION

         Rule 12(b)(2) requires a court to dismiss a claim if it does not have personal jurisdiction

 over the defendant. Holmes v. New Logic Bus. Loans Inc., 2015 WL 12748311, at *1 (E.D. Tex.

 Oct. 7, 2015); FED. R. CIV. P. 12(b)(2). “When a court rules on a motion to dismiss for lack of

 personal jurisdiction without holding an evidentiary hearing, the party asserting jurisdiction is

 required to present facts sufficient to constitute a prima facie case of personal jurisdiction to satisfy

 its burden.” Duke Energy Int’l, L.L.C. v. Napoli, 748 F. Supp. 2d 656, 678 (S.D. Tex. 2010) (citing

 Central Freight Lines Inc. v. APA Transp. Corp., 322 F.3d 376, 380 (5th Cir. 2003)); Alpine View

 Co. v. Atlas Copco A.B., 205 F.3d 208, 214 (5th Cir. 2000). “[O]n a motion to dismiss for lack of

 jurisdiction, uncontroverted allegations in the plaintiff’s complaint must be taken as true, and

 conflicts between the facts contained in the parties’ affidavits must be resolved in the plaintiff’s




 6
   Though the Court will consider Plaintiff’s response, the Court is not required to do so. Pursuant to the Eastern
 District of Texas’ Local Rules, “a party’s failure to oppose a motion in the manner prescribed [in Local Rule CV-7(d–
 e)] creates a presumption that the party does not controvert the arguments set out by movant and has no evidence to
 offer in opposition to the motion.” LOCAL RULE CV-7.
 .

                                                          7
Case 4:20-cv-00143-ALM-KPJ Document 46 Filed 03/29/21 Page 8 of 19 PageID #: 221




 favor for purposes of determining whether a prima facie case for personal jurisdiction exists.”

 Bullion v. Gillespie, 895 F.2d 213, 217 (5th Cir. 1990). However, the Court need not “credit

 conclusory arguments, even if uncontroverted.” Panda Brandywine Corp. v. Potomac Elec. Power

 Co., 253 F.3d 865, 869 (5th Cir. 2001).

        Courts conduct a two-step inquiry when a defendant challenges personal jurisdiction. First,

 “the court must determine whether the forum state’s long-arm statute confers personal jurisdiction

 over the defendant,” and second, the court must establish “whether the exercise of jurisdiction is

 consistent with due process under the United States Constitution.”           Cunningham v. CBC

 Conglomerate, LLC, 359 F. Supp. 3d 471, 477 (E.D. Tex. 2019) (Mazzant, J.); Clemens v.

 McNamee, 615 F.3d 374, 378 (5th Cir. 2010). The Texas long-arm statute extends “to the

 constitutional limits;” thus, the Court need only consider “whether exercising personal jurisdiction

 over the defendant offends due process.”        Clemens, 615 F.3d at 378 (citing Helicopteros

 Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 413–14 (1984)). The Due Process Clause of

 the Fourteenth Amendment permits a court to exercise personal jurisdiction over a non-resident

 defendant when the defendant (a) has “purposefully availed himself of the benefits and protections

 of the forum state by establishing minimum contacts with the forum state and (b) the exercise of

 jurisdiction over the defendant does not offend traditional notions of fair play and substantial

 justice.” Id.

        B. FAILURE TO STATE A CLAIM

        Rule 12(b)(6) provides that a party may move for dismissal of an action for failure to state

 a claim upon which relief can be granted. FED. R. CIV. P. 12(b). Because dismissals under Rule

 12(b)(6) are viewed with disfavor, a court must accept as true all well-pled facts, “even if doubtful

 or suspect,” contained in the plaintiff’s complaint and view them in the light most favorable to the



                                                  8
Case 4:20-cv-00143-ALM-KPJ Document 46 Filed 03/29/21 Page 9 of 19 PageID #: 222




 plaintiff. See Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996); Peña Arita v. United States, 470

 F. Supp. 3d 663, 680 (S.D. Tex. 2020). A claim will survive an attack under Rule 12(b)(6) if it

 “may be supported by showing any set of facts consistent with the allegations in the complaint.”

 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 563 (2007). In other words, a claim may not be

 dismissed based solely on a court’s supposition that the pleader is unlikely “to find evidentiary

 support for his allegations or prove his claim to the satisfaction of the factfinder.” Id. at 563 n.8.

 However, courts are “not bound to accept as true a legal conclusion couched as a factual

 allegation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555).

        When considering a motion to dismiss for failure to state a claim, the court’s review is

 limited to the complaint, any documents attached to the complaint, and any document attached to

 the motion to dismiss that are central to the claim and referenced by the complaint. See Lone Star

 Fund (U.S.), LP v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010) (citing Collins v. Morgan

 Stanley Dean Witter, 224 F.3d 496, 498–99 (5th Cir. 2000)).

                                         III.    ANALYSIS

        The Court begins by analyzing whether its exercise of personal jurisdiction over the non-

 resident Defendants satisfies due process. First, the Court will consider whether minimum contacts

 have been established. Second, the Court will consider whether the exercise of jurisdiction over

 Defendants satisfies fair play and substantial justice. See, e.g., Cunningham, 359 F. Supp. 3d at

 477.

        Minimum contacts may give rise to either general or specific jurisdiction. Burger King

 Corp. v. Rudzewicz, 471 U.S. 462 (1985); Lewis v. Fresne, 252 F.3d 352, 358 (5th Cir. 2001).

 General jurisdiction exists where the defendant’s contacts with the forum state are “so continuous

 and systematic as to render [the defendant] essentially at home in the forum State.” Daimler AG



                                                   9
Case 4:20-cv-00143-ALM-KPJ Document 46 Filed 03/29/21 Page 10 of 19 PageID #: 223




  v. Bauman, 571 U.S. 117, 139 (2014). Specific jurisdiction arises where the defendant's contacts

  with the forum “arise from, or are directly related to, the cause of action.” Revell v. Lidov, 317

  F.3d 467, 470 (5th Cir. 2002).

         A. GENERAL JURISDICTION

         In order for a court to have general jurisdiction over a non-resident defendant, the

  defendant’s contacts with the forum state must be so continuous and systematic that the defendant

  is “essentially at home” in the forum state. See Daimler AG, 571 U.S. at 137. The paradigm state

  in which an individual defendant is “at home” is the state of his domicile. See id. Domicile is

  generally the state in which the non-resident defendant lives and works, though courts also

  consider factors including “where the litigant exercises civil and political rights, pays taxes, owns

  real and personal property, has driver’s and other licenses, maintains bank accounts, belongs to

  clubs and churches, has places of business or employment, and maintains a home for his family.”

  See Coury v. Prot, 85 F.3d 244, 251 (5th Cir. 1996). Generally, a corporation’s domicile “falls

  into two paradigmatic places: (1) the state of incorporation and (2) the state where it has its

  principal place of business.” Frank v. P N K (Lake Charles) L.L.C., 947 F.3d 331, 337 (5th

  Cir. 2020). It is “incredibly difficult” to establish general jurisdiction in a forum other than the

  one in which a defendant is domiciled. Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 432 (5th

  Cir. 2014). A non-resident defendant’s contacts with the forum state will only support a finding

  of general jurisdiction if the contacts are so substantial that the defendant is essentially at home in

  that state. See Perkins v. Benguet Consol. Mining Co., 342 U.S. 437, 448 (1952).

         As previously stated, none of the entity Defendants were incorporated in Texas, located in

  Texas, or have a principal place of business in Texas. See (Dkt. #1 at pp. 1–2; Dkt. #18 at pp. 2,

  7; Dkt. #18, Exhibit 3 at p. 2; Dkt. #25 at pp. 3, 16; Dkt. #27 at pp. 2–3; Dkt. #27, Exhibit 1 at pp.



                                                    10
Case 4:20-cv-00143-ALM-KPJ Document 46 Filed 03/29/21 Page 11 of 19 PageID #: 224




  1–2). Additionally, none of the individual Defendants reside or work in Texas. See (Dkt. #1 at

  pp. 1–2; Dkt. #18-3 at p. 2; Dkt. #25 at p. 16; Dkt. #27 at pp. 2–3; Dkt. #27, Exhibit 1 at pp. 1–2).

  Plaintiff does not present any meaningful argument to support general jurisdiction. Plaintiff states

  generally the Court “has general personal jurisdiction over the [Defendants] because they have

  repeatedly placed calls to Texas residents, and derive revenue from Texas residents, and [they] sell

  goods and services to Texas residents, including the Plaintiff.” (Dkt. #1 at pp. 2–3). Plaintiff also

  states that “Defendants have contracted with multiple Texas corporations to sell the testing services

  the corporations offer to Texas residents.” (Dkt. #1 at p. 3).

         In the factual allegations, however, Plaintiff states only that fourteen calls were received—

  none of which he attributes to a specific Defendant—and that ATGC made a single call to Plaintiff;

  however, Plaintiff did not allege ATGC purposefully directed such call to him in Texas.

  See (Dkt. #1 at p. 7). ATGC contends it does not make telemarketing calls to Texas or contract

  with telemarketers to call Texas; does not contract with Texas corporations to sell testing services;

  has never spoofed a caller ID or otherwise distorted its phone number; has never authorized any

  company to call anyone using an automatic telephone dialing system or prerecorded message; has

  never called Plaintiff or authorized or directed anyone to contact Plaintiff; and has never contracted

  with a foreign call center. See (Dkt. #27, Exhibit 1). ATGC supports these assertions with

  affidavits. See (Dkt. #27, Exhibit 1; Dkt. #27, Exhibit 2).

         Plaintiff does not adequately rebut the sworn declarations or arguments asserted by

  Defendants. Plaintiff provides no support for allegations that Defendants have contacts that are so

  substantial as to support a finding of domicile in Texas. See Daimler AG, 571 U.S. at 139 (holding

  that the California court did not have jurisdiction over the defendant corporation with multiple

  California-based facilities and substantial sales in California because its contacts were not so



                                                   11
Case 4:20-cv-00143-ALM-KPJ Document 46 Filed 03/29/21 Page 12 of 19 PageID #: 225




  “continuous and systematic” as to render the defendant at home in California). Thus, the Court

  concludes it may not exercise general jurisdiction over the Defendants.

         B. SPECIFIC JURISDICTION

         Specific jurisdiction exists when a nonresident defendant has purposefully directed

  contacts at the forum state and the alleged injury arises out of or relates to those contacts. See Walk

  Haydel & Assocs., Inc. v. Coastal Power Prod. Co., 517 F.3d 235, 243 (5th Cir. 2008).

  The relevant contacts are those the defendant himself creates with the forum state. See Walden v.

  Fiore, 571 U.S. 277, 284 (2014); Clemens, 615 F.3d at 379. Only “the defendant’s contacts with

  the forum [s]tate itself, not the defendant’s contacts with persons who reside there” are relevant

  for this analysis. Walden, 571 U.S. at 285.

         Minimum contacts sufficient to confer specific jurisdiction exist when “the defendant's

  conduct and connection with the forum [s]tate are such that he should reasonably anticipate being

  haled into court there.”    Clemens, 615 F.3d at 379; Panda Brandywine, 253 F.3d at 869.

  A defendant may reasonably anticipate being haled into court in the forum state when he

  “purposely avails himself of the privilege of conducting activities with the forum [s]tate.”

  Clemens, 615 F.3d at 379.

         In the Complaint, Plaintiff states only that the Court “has specific personal jurisdiction over

  the defendants because the calls at issue were sent by or on behalf of all the Defendants in

  this complaint.” (Dkt. #1 at p. 3). In his response, Plaintiff argues his claims are sufficient to

  establish specific personal jurisdiction and that discovery “would show the Defendants regularly

  reach into Texas and have Texas consumers that resulted from calls into Texas.” (Dkt. #29 at p. 7).




                                                    12
Case 4:20-cv-00143-ALM-KPJ Document 46 Filed 03/29/21 Page 13 of 19 PageID #: 226




              1. Partner and Orlandi

          Partner and Orlandi assert they “never purposefully directed any telephone calls or other

  relevant actions towards the State of Texas.” (Dkt. #18 at p. 2). Plaintiff has not specifically

  asserted Partner or Orlandi made any of the calls listed in his Complaint or were agents of ATGC

  for the one call he alleges was made by ATGC. Plaintiff states in his response that he “can allege

  that the calls in question were on behalf of [Partner and Orlandi]” and that he “can certainly allege

  that [Partner and Orlandi] are vicariously liable even if they didn’t directly place the calls at issue.”

  (Dkt. #29 at p. 3). Notably, Plaintiff does not argue that he has made these allegations in his

  Complaint—only that he “can.”

          In the Complaint, Plaintiff insinuates, without reasoning or support, that Partner is

  “implicated” because the envelope containing a cancer screening kit—which he received from a

  high school acquaintance, not from any Defendant, and was mailed to “Leland [McRae]” in

  Wichita, Kansas—was “addressed from Partner First, LLC,” and a pre-paid envelope inside was

  “addressed to Partner First, LLC. . . .” See (Dkt. #1 at p. 7). Plaintiff does not explain how this

  allegation demonstrates Partner directed any action toward Texas. Plaintiff’s allegations do not

  establish Partner and Orlandi “purposely avail[ed]” themselves of any activities connected with

  Texas, or even any connection with Plaintiff himself. Clemens, 615 F.3d at 379.

              2. Specialty and the Fluitts

          Specialty and the Fluitts contend Plaintiff has alleged no specific facts that they made any

  calls to Plaintiff or that anyone made calls on their behalf. See (Dkt. #25 at p. 18). Indeed,

  Plaintiff’s only specific allegation regarding Specialty and the Fluitts is that Specialty’s address

  was allegedly printed on an envelope inside the package addressed to Leland McRae and sent to

  Wichita, Kansas, at Plaintiff’s direction. See (Dkt. #1 at p. 7; Dkt. #18, Exhibit 2). Plaintiff further



                                                     13
Case 4:20-cv-00143-ALM-KPJ Document 46 Filed 03/29/21 Page 14 of 19 PageID #: 227




  contends the envelope is documented evidence that makes his claims more than simply conclusory.

  See (Dkt. #29 at p. 6). Though Plaintiff states this envelope was attached to his Complaint as “Ex

  B,” no such document was attached. See (Dkt. #1 at p. 7).

         Plaintiff’s allegations with respect to Specialty and the Fluitts are brief and unavailing.

  Plaintiff’s only argument in his response with regard to Specialty and the Fluitts is that the fact

  that the package at issue contained the name of Specialty indicates calls were made for the benefit

  of Specialty and Fluitt. See (Dkt. #29 at p. 6). Thus, Plaintiff merely rests on an assertion that

  Specialty and the Fluitts could benefit from the calls. Plaintiff’s allegations fall woefully short of

  establishing Specialty and the Fluitts “purposely avail[ed]” themselves of any activities connected

  with Texas, or even any connection with Plaintiff himself. Clemens, 615 F.3d at 379.

             3. ATGC and the Turners

         ATGC and the Turners argue Plaintiff’s presence in Texas is insufficient to establish

  personal jurisdiction. See (Dkt. #27 at p. 9). Plaintiff’s only assertion of specific jurisdiction is

  that the calls at issue “were sent by or on behalf of all the Defendants in [the Complaint]” (Dkt. #1

  at p. 3). Outside of the generic list of phone calls with no demonstrable tie to any Defendant,

  Plaintiff appears to only support his claim of specific jurisdiction with an allegation that he

  received a call from ATGC and a package he presents as connecting the call to the Defendants.

  See (Dkt. #1 at p. 7). As previously noted, Plaintiff does not even allege ATGC purposefully

  directed a call to him in Texas. See id.

         Defendants assert that the phone number at which Plaintiff claims to have received a call

  is a Tennessee phone number. See (Dkt. #18 at p. 8; Dkt. #27 at p. 7). Plaintiff states the caller

  only referred to him as “Mr. [McRae].” See (Dkt. #1 at p. 7). When Defendants raised the

  possibility that Plaintiff misrepresented himself to be Mr. McRae, Plaintiff contended in his



                                                   14
Case 4:20-cv-00143-ALM-KPJ Document 46 Filed 03/29/21 Page 15 of 19 PageID #: 228




  response that he “is permitted to impersonate someone to investigate claims” (Dkt. #29 at pp. 3–

  4). Further, the package label at issue—which purportedly demonstrates that Specialty, Partner,

  and ATGC are liable for the fourteen calls and the call from ATGC—was addressed to Mr. McRae

  and mailed to Wichita, Kansas. See (Dkt. #18, Exhibit 2). Plaintiff admits the package was mailed

  to Kansas at his direction. See (Dkt. #29 at p. 2) (“The Plaintiff told the caller to send the testing

  kit to Kansas, and indeed a cancer screen kit was sent to Kansas, just as the Plaintiff indicated to

  the overseas caller.”).

         Plaintiff does not deny counsel for Partner and Orlandi’s affidavit testimony, which states

  Plaintiff represented he received the package from his high school acquaintance, Leland McRae.

  See (Dkt. #18, Exhibit 1 at pp. 2–3). Plaintiff, instead, argues ATGC “fails to explain why they

  mailed Leland McRae anything and where they obtained the personal, confidential information

  relating to Mary McRae from if not from the overseas telemarketers making illegal calls.”

  (Dkt. #29 at p. 4). Thus, Plaintiff appears to concede ATGC did not target either Plaintiff or Texas

  in its alleged interaction. Moreover, though Plaintiff argues that, during “the call,” he was offered

  genetic testing services by ATGC in the response, he claims the caller was an overseas caller, not

  ATGC itself. See (Dkt. #29 at pp. 2, 4). In addition, Plaintiff asserts that he told the caller to send

  the testing kit to Kansas, but the package’s shipment date predates the call at issue by nine days.

  Compare (Dkt. #18, Exhibit 2; Dkt. #29 at p. 2).

         Plaintiff should be aware that allegations of the nature asserted in this matter do not support

  a finding of personal jurisdiction. In Cunningham v. Sunshine Consulting Group, LLC, No. 3:16-

  2921, 2018 WL 3496538, at *4 (M.D. Tenn. July 20, 2018), report and recommendation adopted,

  2018 WL 5728534 (M.D. Tenn. Aug. 7, 2018), Plaintiff argued, like here, that a phone call from

  a defendant into the forum state can support a finding of personal jurisdiction. The court found an



                                                    15
Case 4:20-cv-00143-ALM-KPJ Document 46 Filed 03/29/21 Page 16 of 19 PageID #: 229




  allegation that Plaintiff spoke on the phone to one defendant did not support that the defendant

  actually called Plaintiff and an allegation that he was called by “agents” of the defendants was

  “vague, conclusory, and self-serving.” Id. The court ultimately found that Plaintiff failed to satisfy

  the step of demonstrating purposeful availment to establish specific jurisdiction and

  recommended dismissal. See id. at *4, *6; see also, Cunningham v. 360 Health Servs., LLC, No.

  4:20-cv-109, Dkt. #26 at pp. 8–11 (collecting cases in which courts have rejected similar

  arguments made by Plaintiff in numerous other cases).

         Additionally, Plaintiff’s general allegations that ATGC made calls to Texas or hired others

  to make calls to Texas are directly contradicted by affidavit testimony. See (Dkt. #27, Exhibit 1;

  Dkt. #27, Exhibit 2). As Plaintiff has been warned in a previous case in this District, the Court

  need not accept jurisdictional allegations where they are directly contradicted by a

  defendant’s affidavit. See Cunningham v. Guidubaldi & Assocs., LLC, No. 4:18-cv-118-ALM-

  CAN, 2019 WL 1119365, at *5 (E.D. Tex. Jan. 11, 2019). ATGC and the Turners also offer

  affidavit testimony that: (1) none of the phone numbers cited by Plaintiff in his Complaint belong

  to them; (2) they have never spoofed a phone number; (3) they have no record of contact with

  Plaintiff, Mr. McRae, or Ms. McRae; (4) they have not contacted customers with prerecorded

  messages or used an automated dialing system, and have not authorized anyone to do so on their

  behalf; and (5) they have not directed anyone to call Plaintiff or Mr. McRae. See (Dkt. #27 at p.

  10; Dkt. #27, Exhibit 1; Dkt. #27, Exhibit 2).

         Plaintiff has not sufficiently responded to the sworn affidavit testimony presented by

  ATGC and the Turners. Instead, Plaintiff relies on sweeping assertions that Defendants would

  benefit from the alleged calls and that Defendants’ names were on a package Plaintiff himself




                                                   16
Case 4:20-cv-00143-ALM-KPJ Document 46 Filed 03/29/21 Page 17 of 19 PageID #: 230




  directed, not to Texas, but to Kansas, and not to himself, but to Leland McRae. See (Dkt. #29 at

  p. 2; Dkt. #18, Exhibit 2).

         The Court finds this case is similar to Cunningham v. Upwell Health, LLC, No. 4:19-cv-

  894-ALM-CAN, 2020 WL 4723175, at *6 (E.D. Tex. July 21, 2020), report and recommendation

  adopted, 2020 WL 4698322 (E.D. Tex. Aug. 13, 2020) (Mazzant, J.), wherein the Court dismissed

  claims asserted by Plaintiff, in part, for lack of specific jurisdiction. Plaintiff argued calls “were

  sent by or on behalf of the [d]efendants marketing to Texas residents,” the defendants directed

  telemarketers to place calls into Texas, and the defendants knew that Texas customers would be

  the likely recipients of the calls. Id. The defendants in Upwell contradicted the allegations in

  declarations and Plaintiff failed to adequately refute the declarations and demonstrate

  personal jurisdiction. Id. Here, Plaintiff also fails to allege any facts supporting his general

  assertion of directing calls to Texas residents and similarly fails to support his conclusory

  allegations with evidence.

         Even if the Court discounted the affidavits and arguments of Defendants and accepted

  Plaintiff’s bare assertion that Defendants have business with Texas consumers, this fact alone is

  insufficient to establish specific personal jurisdiction. See, e.g., iMed Tech., Inc. v. Teleflex, Inc.,

  No. 3:19-cv-1861-E (BK), 2020 WL 2106354, at *4 (N.D. Tex. Apr. 13, 2020) (“Indeed, Teleflex

  Medical and Arrow could engage in business with 100 Texas consumers—it is Plaintiff’s cause of

  action that must arise out of Teleflex Medical’s and/or Arrow’s Texas-related contacts to support

  specific jurisdiction.”) (emphasis in original), report and recommendation adopted, 2020 WL

  2104174 (N.D. Tex. May 1, 2020).

         Finally, the Turners also argue their status as officers or members of ATGC is insufficient

  to establish personal jurisdiction. See (Dkt. #27 at p. 11). Plaintiff does not respond to the Turners’



                                                    17
Case 4:20-cv-00143-ALM-KPJ Document 46 Filed 03/29/21 Page 18 of 19 PageID #: 231




  assertion that their status as officers or members of ATGC does not establish jurisdiction.

  See (Dkt. #29). Plaintiff merely asserts ATGC and the Turners “directed calls into Texas,” and

  they “were the parties who were benefitting from the calls and hired the telemarketers and mailed

  documents as a result of the illegal telemarketing calls.” See (Dkt. #29 at p. 3). Plaintiff states he

  has established sufficient allegations of the involvement of ATGC in the calls at issue by

  “including the mailed genetic testing documents with the complaint.” See (Dkt. #29 at p. 4).

  As previously noted, Plaintiff did not attach any documents to the Complaint. See (Dkt. #1).

         For the reasons set forth above, Plaintiff has not met his burden to establish personal

  jurisdiction over Defendants. See, e.g., CBC Conglomerate, 2018 WL 4039729, at *6 (“Plaintiff

  must provide specific, individualized facts and/or statement of personal involvement or actions to

  make a prima facie case of personal jurisdiction.”).

         C. FAIR PLAY AND SUBSTANTIAL JUSTICE

         As set forth herein, the Court finds that exercising personal jurisdiction over Defendants

  would violate traditional notions of fair play and substantial justice. See Fielding v. Hubert Burda

  Media, Inc., 415 F.3d 419, 427–28 (5th Cir. 2005) (finding that “focusing attention not on where

  the alleged tortfeasor directed its activity, but on where the victim could identify tangential harms”

  contravenes “traditional notions of fair play”). The fair play and substantial justice factors include:

  “(1) the defendant’s burden; (2) the judicial state’s interests; (3) the plaintiff’s interest in

  convenient and effective relief; (4) the judicial system’s interest in efficient resolution of

  controversies; and (5) the state’s shared interest in furthering social policies.” Busch v. Viacom

  Int’l, Inc., 477 F. Supp. 2d 764, 771 (N.D. Tex. 2007). Forcing Defendants, all non-residents of

  Texas who have no meaningful contacts with Texas, to defend a lawsuit in Texas when Plaintiff

  has not supported allegations that Defendants aim any conduct at Texas as compared to any other



                                                    18
Case 4:20-cv-00143-ALM-KPJ Document 46 Filed 03/29/21 Page 19 of 19 PageID #: 232




    state would impose an unjustified and unconstitutional burden on the Defendants. See id. at

    773 n.5. Therefore, the Court finds that exercising personal jurisdiction over the Defendants would

    violate traditional notions of fair play and substantial justice.

            D. ADDITIONAL BASES FOR DISMISSAL

            Because the Court cannot exercise personal jurisdiction, it need not, and will not, consider

    alternative bases for dismissal.

                                           IV.     CONCLUSION

            Therefore, Defendants Partner First, LLC, and Raymond Todd Orlandi’s Motion to

    Dismiss for Lack of Personal Jurisdiction and Failure to State a Claim (Dkt. #18) is hereby

    GRANTED.

            Additionally, the Motion to Dismiss Under Federal Rule of Civil Procedure 12(b) and

    Memorandum of Law in Support of Defendants’ Motion Specialty Drug Testing, L.L.C., Susan

    Fluitt, and George Fluitt (Dkt. #25) is hereby GRANTED.

            Finally, Advanced Tele-Genetic Counseling, LLC’s, Motion to Dismiss, to which Jeffrey

    Turner and Elizabeth Turner join (Dkt. #27) is hereby GRANTED.

            Accordingly, it is hereby ORDERED that this action, and all of the claims asserted therein,

.   be DISMISSED WITHOUT PREJUDICE. Each party shall bear its own costs.

            All relief not previously granted is hereby DENIED, and the Clerk is directed to CLOSE

    this civil action.

            IT IS SO ORDERED.
            SIGNED this 29th day of March, 2021.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                                    STATES DISTRICT JUDGE
                                            UNITED 19
